Citation Nr: 0527315	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1995 to February 
1998.  She died in May 2002 and is survived by her mother 
(the appellant).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The appellant testified at a hearing held before the 
undersigned Veterans Law Judge in June 2004.  A transcript of 
that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The veteran's certificate of death shows that she died in 
May 2002 as a result of a homicide in which the immediate 
cause of death was circulatory collapse due to or as a 
consequence of multiple stab wounds of the head, neck, 
abdomen, and chest.  

2.  The veteran's service-connected disabilities at the time 
of her death included post-traumatic stress disorder, rated 
as 10 percent disabling; and urethral diverticulum, status 
postoperative, rated as noncompensably (zero percent) 
disabling.  

3.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.




CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied as a matter of 
law.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The law 
provides Dependency and Indemnity Compensation for a parent 
of a veteran who dies from a service-connected disability.  
See 38 U.S.C.A. § 1310.  A service-connected disability is 
one which was incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The facts of this case show that the veteran died as a result 
of a homicide in May 2002.  The certificate of death shows 
that the immediate cause of death was circulatory collapse 
due to or as a consequence of multiple stab wounds of the 
head, neck, abdomen, and chest.  The veteran's service-
connected disabilities at the time of her death included 
post-traumatic stress disorder, rated as 10 percent 
disabling; and urethral diverticulum, status postoperative, 
rated as noncompensably disabling.  

The appellant's theory in support of her claim is that the 
veteran was murdered by someone on active duty.  At her June 
2005 hearing, the appellant testified that the veteran had 
told her that someone has been threatening her and that she 
feared for her life.  However, the veteran never identified 
the person making these threats.  The appellant also stated 
that the veteran had been sexually assaulted while on active 
duty.  Indeed, the record confirms that the veteran had been 
sexually assaulted by three sailors in April 1996, which was 
the basis for the grant of service connection for post-
traumatic stress disorder.  

The Board finds that there is simply no basis in law or fact 
with which to grant service connection for the cause of the 
veteran's death.  VA law and regulation clearly states that 
Dependency and Indemnity Compensation benefits can only be 
provided to parent of a veteran who dies from a service-
connected disability.  The veteran's death was clearly due to 
a homicide.  Even assuming for discussion purposes that a 
service member was responsible for the veteran's death, 
compensation benefits may not be awarded in such 
circumstances. The Board is sympathetic to the appellant's 
tragic loss of her daughter but may not go beyond the factual 
evidence presented in this claim to provide a favorable 
determination.  Accordingly, since the law, and not the 
evidence, is dispositive in this case, the Board finds that 
entitlement to service connection for the cause of the 
veteran's death must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

As a final note, the Board is aware that it is generally 
required to discuss whether the appellant has been apprised 
of the law and regulations applicable to her claim, the 
evidence that would be necessary to substantiate her claim, 
and whether her claim has been fully developed in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  However, since the law and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  


ORDER

Service connection for the cause of the veteran's death is 
denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


